DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 2/7/2022.
Claim 12 is new.
Claims 1 and 4-12 are pending.
Claims 1, 4-8, and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tavernier (US Patent 10,706,450) of record.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tavernier (US Patent 10,706,450) of record, in view of Zheng (US Patent Pub 2005/0267809).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The currently submitted title contains an error.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-8, and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tavernier (US Patent 10,706,450) of record.
In regards to claim 1, Tavernier discloses a search system comprising at least one processor configured to:
a.	search a database, in which a plurality of data items are stored, using first character information entered by a user as a query (Tavernier at col. 2, lines 4-9)1;
b.	provide the user with a data item selected by the user from a search result (Tavernier at col. 2, lines 4-9)2;
c.	train a learning machine to learn a relationship between a first index of the data item selected by the user and the first character information (Tavernier at col. 7, lines 17-40)3;
d.	wherein the first index is an attribute of the data item (Tavernier at col. 7, lines 35-38)4;
e.	enter a first index of a target data item into the learning machine and obtain second character information of the target data item from the learning machine (Tavernier at col. 9, lines 40-57)5; and
f.	register the second character information obtained from the learning machine in the database as a second index of the target data item.  Tavernier at col. 7, lines 17-49; col. 9, lines 40-55.6
g.	wherein the second index is an attribute of the target data item.  Tavernier at col. 7, lines 35-38.7
In regards to claim 4, Tavernier discloses the search system according to claim 1, wherein the at least one processor is configured to:
a.	record a combination of the first index of the data item selected by the user and the first character information used as the query (Tavernier at col. 3, lines 1-15, 60-67; col. 4, lines 1-5; col. 7, lines 18-40)8, and
b.	train the learning machine to learn the relationship at predetermined timing based on the combination.  Tavernier at col. 6, lines 64-67; col. 7, lines 1-7, 41-49.9
In regards to claim 5, Tavernier discloses the search system according to claim 1, wherein the at least one processor is configured to train the learning machine to learn the relationship whenever the user selects a data item.  Tavernier at col. 7, lines 1-7, 17-40.10
In regards to claim 6, Tavernier discloses the search system according to claim 1, wherein the at least one processor is configured to generate the learning machine based on a recurrent neural network model, a long short-term memory model, or a sequence conversion model.  Tavernier at col. 11, lines 7-9.
In regards to claim 7, Tavernier discloses the search system according to claim 1, wherein the at least one processor is configured to:
a.	add a new data item to the database (Tavernier at col. 7, lines 17-49)11, 
b.	enter a first index of the new data item into the learning machine, and obtain third character information of the new data item from the learning machine (Tavernier at col. 9, lines 15-56)12, and
c.	register the third character information obtained from the learning machine in the database in association with the new data item.  Tavernier at col. 7, line 17-19; col. 9, lines 40-56.13
In regards to claim 8, Tavernier discloses the search system according to claim 1, wherein
a.	the database stores, for each data item, a first index and a second index that is registered (Tavernier at col. 4, lines 35, lines 67; col. 5, lines 1-10; col. 6, lines 16-19)14, and
b.	the at least one processor is configured to provide the user with a first search result based on the first index (Tavernier at col. 5, lines 11-33), and provide the user with a second search result based on the second index.  Tavernier at col. 5, lines 11-33.15
In regards to claim 10, Tavernier discloses a search method comprising:
a.	searching a database, in which a plurality of data items are stored, using first character information entered by a user as a query (Tavernier at col. 2, lines 4-9)16;
b.	providing the user with a data item selected by the user from a search result (Tavernier at col. 2, lines 4-9)17;
c.	training a learning machine to learn a relationship between a first index of the data item selected by the user and the first character information used as the query (Tavernier at col. 7, lines 17-40)18;
d.	wherein the first index is an attribute of the data item (Tavernier at col. 7, lines 35-38)19; 
e.	entering a first index of a target data item into the learning machine and obtaining second character information of the target data item from the learning machine (Tavernier at col. 9, lines 40-57)20; and
f.	registering the second character information obtained from the learning machine as a second index of the target data item.  Tavernier at col. 7, lines 17-49; col. 9, lines 40-55.21;
g.	wherein the second index is an attribute of the target data item.  Tavernier at col. 7, lines 35-38.22
Claim 11 is essentially the same as claim 10 in the form of a non-transitory computer-readable information storage medium for storing a program (Tavernier at col. 19, lines 43-55).  Therefore, it is rejected for the same reasons.
In regards to claim 12, Tavernier discloses the search system according to claim 1, wherein the second character information is generated by the learning machine.  Tavernier at col. 9, lines 30-32.23

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tavernier (US Patent 10,706,450) of record, in view of Zheng (US Patent Pub 2005/0267809).
In regards to claim 9, Tavernier discloses the search system according to claim 8, wherein
a.	the data item relates to a product or service (Tavernier at col. 2, lines 42-45)24, and
b.	the at least one processor is configured to provide the user with the first search result for displaying a page of the product or the service based on the first index (Tavernier at paras. 0057, 0060)25, and provide the user with the second search result for providing a coupon of the product or the service based on the second index.  Tavernier at para. 0032.26
Tavernier does not expressly disclose the second search result is for providing a coupon of the product or the service based on the second index.  Tavernier does disclose presenting advertisements to the user (i.e., second search result) based on the determined intent of the user.  Tavernier at col. 5, lines 58-66.
Zheng discloses a system and method for presenting alerts to the user in a universal market system that aids a user in shopping.  Zheng at para. 0037.  Zheng uses information about a user’s shopping intent to determine features of the products the user wants to purchase.  Using the information, it determines promotions/coupons that are currently available and presents them to the user.  Zheng at Fig. 11; para. 0104.
Tavernier and Zheng are analogous art because they are both directed to the same field of endeavor of aiding a user to shop by learning user preferences and behavior.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Tavernier by adding the feature of the second search result is for providing a coupon of the product or the service based on the second index, as disclosed by Zheng.  
The motivation for doing so would have been to provide users with information they may not have been aware of and that may last for a short duration.  Zheng at para. 0104.  As discussed above, Tavernier discloses providing the user with advertisements related to the items they searched for.  Similarly, Zheng provides advertisements as well, but also searches for promotions for items the user has searched for.

Response to Amendment
Specification
Applicant’s amendment to the abstract and the title is acknowledged.  While the abstract is accepted, the title contains a typographical error.  Consequently, objection to the specification is maintained.

Objection to claim 7 for Minor Informalities
Applicant’s amendment to claim 7 to address the minor informalities is acknowledged.  Consequently, the objection to claim 7 is withdrawn.



Response to Arguments
Rejection of claims 1, 4, 6, and 7-11 under 35 U.S.C. 102(a)(1)
Applicant’s arguments in regards to the rejections to claims 1, 4, 5, and 7-11 under 35 U.S.C. 102(a)(1), have been fully considered and they are persuasive in that Dobuse does not disclose the “first index” and “second index” are attributes of a data item.  
However, upon further search and consideration, new grounds of rejection are set forth above.  The new grounds of rejection rely on previously cited prior art Tavernier and is relied upon to reject the claims above based on Applicant’s amendments, which changed the interpretation and scope of the limitations.  
Applicant has not alleged or argued Tavernier does not disclose the claim limitations.  Therefore, Examiner asserts Tavernier discloses the claim limitations for the reasons set forth in the rejections above.  

Rejection of claim 6 under 35 U.S.C. 103
Applicant provided no arguments in regards to the rejections to claim 6 under 35 U.S.C. 103.  However, based on Applicant’s amendments to independent claim 1, the rejection of claim 6 under 35 U.S.C. 103 is withdrawn.  Claim 6 is now rejected under 35 U.S.C 102(a)(2) as set forth above as necessitated by Applicant’s amendments to claim 1.  

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Lionsogari (US Patent 6,957,205) discloses a system and method for indexing information using a knowledge model.
Song et al. (US Patent Pub 2003/0089358) discloses a system and method for retrieving information from an electronic catalog using data attributes.
Burnett (US Patent Pu 2002/0087408) discloses a system and method for providing information based on customer intent.
Kirkby et al. (US Patent Pub 2014/0067597) discloses a system and method for generate and optimize recommendations for product purchases and creating indicies from the recommendations.
Lu et al. (US Patent 7,720,850) discloses a system and method for indexing and data clustering based on merchant uploaded inventor data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        




/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        
	
	


    
        
            
    

    
        1 User performs a search of a catalog (i.e., database) of items or services by entering a query (i.e., first character information).
        2 Search results are provided to the user and the user can select an item to view a detail page (i.e., provide user with a data item selected from search result).
        3 A machine learning system is trained based on the user’s search and interactions with the search results and the query the user input (i.e., first character information).  The query is associated with a catalog field (i.e., first index).
        4 A catalog field is an attribute of an item in the catalog.
        5 A candidate catalog field of an item output from a first machine learning model (i.e., first index) can be input into a second machine learning model to determine actual catalog fields (i.e., second character information … as a second index) of the item, which is then stored and associated with the user’s query.
        6 Determined catalog fields are stored associated with the query and the data item in the repository (i.e., register the second index of the item).
        7 Associations are made between one or more (i.e., second index) catalog fields, which are attributes of a data item.
        8 User query and interactions are associated together and stored in a data repository.
        9 The data gathering and training of the machine learning system (i.e., learning machine) is executed periodically (i.e., predetermined timing).
        10 The training can be performed at any timing specification including on demand or in response to some event.  The training is performed automatically based on logged user behaviors. Therefore, it is interpreted that the training can be performed whenever the user selects an item.  
        11 The described process adds a new item to the catalog with its associations based on detected user interactions.
        12 The machine learning system takes as input a candidate catalog field (i.e., first index) and outputs actual catalog fields (i.e., third character information).  
        13 The output catalog fields are stored with the data item as a new association.
        14 Products are stored with their attributes such as a size (i.e., first index) and a color (i.e., second index).
        15 User is provided with a first search result based on an attribute determined from their query.  In the example, category of dresses (i.e., first index) is used to show a first search result.  Various dresses in red (i.e., second index) are also shown as recommended items (i.e., second search result based on the second index).
        16 User performs a search of a catalog (i.e., database) of items or services by entering a query (i.e., first character information).
        17 Search results are provided to the user and the user can select an item to view a detail page (i.e., provide user with a data item selected from search result).
        18 A machine learning system is trained based on the user’s search and interactions with the search results and the query the user input (i.e., first character information).  The query is associated with a catalog field (i.e., first index).
        19 A catalog field is an attribute of an item in the catalog.
        20 A candidate catalog field of an item output from a first machine learning model (i.e., first index) can be input into a second machine learning model to determine actual catalog fields (i.e., second character information … as a second index) of the item, which is then stored and associated with the user’s query.
        21 Determined catalog fields are stored associated with the query and the data item in the repository (i.e., register the second index of the item).
        22 Associations are made between one or more (i.e., second index) catalog fields, which are attributes of a data item.
        23 The machine learning model outputs catalog fields (i.e., second character information generated by the learning machine).
        24 The system is used for an electronic catalog of items (e.g., products or services). 
        25 In response to a user search, the user is presented with links to webpages, such as for Campmor (i.e., first search result for displaying a page of the product), which is based on the association of the query words “camping gear” (i.e., second index) and the snippet, which includes the site name (i.e., first index).  Thus it is based on the first index.
        26 Advertisements (i.e., providing a coupon of the product) are also provided based on comparisons with the learned associations and the search vocabularies (i.e., second index).